t c memo united_states tax_court jerry l burton petitioner v commissioner of internal revenue respondent docket no filed date p received a lump-sum_distribution from two accounts under a qualified_pension plan in pursuant to a divorce decree entered shortly thereafter part of the distribution was used to pay off the mortgage on p's former residence and to pay his ex-wife dollar_figure p reported the distribution as income on his federal_income_tax return but included the amount used to satisfy his mortgage obligation and the amount_paid to his ex-wife as part of an alimony deduction r disallowed the alimony deduction and determined that p is taxable on the entire distribution p contends that he is not liable for tax on the portion of the distribution paid to his former wife and the portion used to satisfy the mortgage because the payments were made pursuant to a qualified_domestic_relations_order qdro as defined by sec_414 i r c held the divorce decree rendered after the lump-sum_distribution to p does not meet the requirements of sec_414 i r c and is thus not a qdro therefore p is liable for tax on the entire lump-sum_distribution held further p is liable for additional tax on the entire lump-sum as a result of the early distribution from a qualified_retirement_plan pursuant to sec_72 i r c john l onesto for petitioner donald k rogers and matthew j fritz for respondent memorandum opinion nims judge respondent determined a deficiency in the federal_income_tax of petitioner jerry l burton in the amount of dollar_figure stemming from funds received by petitioner in connection with the closing of his retirement benefits accounts a petition was filed on date an answer was filed on date respondent thereafter filed an amendment to answer claiming an increased deficiency of dollar_figure based upon sec_72 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether the portion of petitioner's retirement account distribution used to pay off the mortgage on petitioner's former residence and to pay his ex-wife this case was reassigned to judge arthur l nims iii by order of the chief_judge dollar_figure pursuant to their divorce decree constituted taxable_income to petitioner in the amount of dollar_figure for this case was submitted to the court on a full stipulation of facts which are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in jackson ohio background petitioner's employment with fluor daniel inc fluor daniel was terminated on date petitioner subsequently divorced linda gayle burton mrs burton on date an agreed decree of divorce decree was entered with the district_court of denton county texas the decree divested petitioner of his entire_interest in his former residence located pincite daybreak drive dallas texas daybreak drive and transferred that interest to mrs burton the decree also required petitioner to withdraw his entire retirement account balances at fluor daniel use the proceeds to pay off the mortgage on daybreak drive for which petitioner was personally liable and pay mrs burton the remaining balance in an amount not to exceed dollar_figure the decree states that petitioner shall be responsible for all taxes due on the lump sum retirement withdrawal and releases linda from any and all liability concerning the taxes on the retirement withdrawal the fluor daniel retirement_plan is and was at the time of petitioner's participation subject_to the requirements of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 as amended petitioner had two separate retirement accounts at fluor daniel the retirement_plan and the savings investment plan sometime in march of petitioner asked the plan_administrator at fluor daniel to distribute to him the entire balance of each retirement account by letters dated may and date the plan_administrator acknowledged petitioner's request and reported to him the amounts to be distributed based on a valuation_date of date as of that date the combined value of the retirement_plan and the savings investment plan accounts plan balance was dollar_figure petitioner received this sum sometime at the end of date in the form of two checks dated date and issued by the northern trust company at the time petitioner received the checks he was under the age of and did not attain that age at any time during the record does not disclose whether petitioner had attained age see sec_72 petitioner paid off his mortgage debt on daybreak drive by wire transfer of dollar_figure from his account at bancohio national bank bancohio to his mortgage account at bank one dallas on date furthermore on or about date petitioner sent mrs burton a check drawn on petitioner's account at bancohio in the amount of dollar_figure to fulfill his obligation under the decree on his federal_income_tax return petitioner reported the plan balance as dividend income of dollar_figure and capital_gain income of dollar_figure petitioner also claimed an alimony deduction with respect to both the dollar_figure that he paid directly to mrs burton and the dollar_figure he paid to satisfy the mortgage on daybreak drive petitioner included this amount as part of the total alimony deduction of dollar_figure claimed on the return the parties have stipulated that petitioner's allowable alimony deduction for the taxable_year was dollar_figure in the amendment to answer referred to above the asserted increased deficiency of dollar_figure represents the imposition of additional tax under sec_72 on petitioner's premature retirement benefits distribution of dollar_figure since respondent asserts an increased deficiency she has the burden_of_proof on this issue rule a however the parties stipulated that dollar_figure of that distribution is taxable_income to petitioner the parties further stipulated that if the court holds that the total amount of the retirement accounts distribution dollar_figure is taxable to petitioner then petitioner is liable for the additional tax under sec_72 discussion we must decide whether the decree is a qualified_domestic_relations_order qdro within the meaning of sec_414 thus relieving petitioner of liability for tax pursuant to sec_402 on the dollar_figure portion of the lump-sum_distribution used to satisfy his mortgage and pay his ex-wife and the dollar_figure additional tax under sec_72 for the reasons which follow we hold that the decree does not constitute a qdro ordinarily any funds distributed from an exempt employees' trust under a tax qualified employees' plan are taxable to the plan participant or beneficiary who is entitled to receive the distribution under the plan 97_tc_51 however sec_402 now sec_402 states an exception to this general_rule providing that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to such payee under a qdro accordingly the tax_liability for the distribution from the fluor daniel retirement accounts will be allocated either to petitioner or to mrs burton depending upon whether the decree meets the statutory definition of a qdro the retirement_equity_act_of_1984 rea publaw_98_397 sec b 98_stat_1445 added sec_414 which defines a qdro sec_414 provides in pertinent part the following sec_414 qualified_domestic_relations_order defined --for purposes of this subsection and sec_401 -- in general -- a qualified_domestic_relations_order --the term qualified_domestic_relations_order means a domestic relations order-- i which creates or recognizes the existence of an alternate payee's right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan and ii with respect to which the requirements of paragraphs and are met b domestic_relations_order --the term domestic_relations_order means any judgment decree or order including approval of a property settlement agreement which -- i relates to the provision of child_support alimony payments or marital property rights to a spouse former spouse child or other dependent of a participant and ii is made pursuant to a state domestic relations law including a community_property law order must clearly specify certain facts --a domestic_relations_order meets the requirements of this paragraph only if such order clearly specifies-- a the name and the last known mailing address if any of the participant and the name and mailing address of each alternate_payee covered by the order b the amount or percentage of the participant's benefits to be paid_by the plan to each such alternate_payee or the manner in which such amount or percentage is to be determined c the number of payments or period to which such order applies and d each plan to which such order applies order may not alter amount form etc of benefits --a domestic_relations_order meets the requirements of this paragraph only if such order-- a does not require a plan to provide any type or form of benefit or any option not otherwise provided under the plan b does not require the plan to provide increased benefits determined on the basis of actuarial value and c does not require the payment of benefits to an alternate_payee which are required to be paid to another alternate_payee under another order previously determined to be a qualified_domestic_relations_order thus to qualify as a qdro a domestic_relations_order must meet the following tests first it must be a domestic_relations_order that creates recognizes or assigns to an alternate_payee rights under a qualified_employee benefit trust otherwise payable to a plan participant second the qdro must clearly specify certain facts namely the names and last known mailing addresses of the participant and the alternate_payee the amount or percentage of the benefits to be paid or the manner in which such amount or percentage is to be determined the number of payments and each plan to which the order applies third the qdro may not alter the amount form etc of the benefits generally benefits under qualified_plans are subject_to prohibitions against assignment_or_alienation so-called spendthrift provisions s rept pincite 1984_2_cb_447 before the enactment of sec_414 the irs had ruled that the spendthrift provisions are not violated when a plan trustee complies with a court order requiring the distribution of benefits of a participant in pay status to the participant's spouse or children in order to meet the participant's alimony or child_support_obligations but the irs had taken no position with respect to this issue in cases in which the participant's benefits are not in pay status the senate report indicates that sec_414 was enacted to provide rational rules for plan administrators id congress believed it necessary to establish guidelines for determining whether the exception to the spendthrift rules applies to ensure that only those domestic relations orders that are excepted from the spendthrift provisions are not preempted by erisa id the facts in this case do not comport with the requirements of sec_414 petitioner's employment with fluor daniel was terminated on date during that same month petitioner asked the fluor daniel plan_administrator to distribute to him--petitioner--the entire plan balance in mid- may of that year the plan_administrator acknowledged petitioner's request and reported to him the amounts to be distributed based upon a march valuation_date petitioner received two checks both dated date which terminated his interest in the plan it is not clear why the plan_administrator agreed to this termination of petitioner's entire_interest in the plan one possibility is that the termination of petitioner's interest was permissible as being related to his separation_from_service with fluor daniel in any event since the plan proceeds were distributed to petitioner and not to mrs burton and in advance of the decree which was dated date it cannot be argued that the distribution was made by the plan_administrator to an alternate_payee in response to the decree 105_tc_29 involved a similar situation the domestic_relations_order in dispute in that case was not executed until after the taxpayer had received a lump-sum_distribution terminating his interest in a profit sharing plan we held that the domestic_relations_order in that case could not create or recognize rights that no longer existed at the time of the order id pincite the same is true in this case see also to the same effect 100_tc_521 nowhere is there any indication that the decree was presented to the plan_administrator even in draft form prior to the distribution of the plan proceeds to petitioner we have stated in rodoni v commissioner supra pincite that implicit in the procedural rules relating to employee_benefit_plan provisions contained in sec_414 and sec_414 is the requirement that a domestic_relations_order be presented to the plan_administrator and adjudged qualified before any distribution is made by the plan to the spouse or former spouse there is no evidence that this occurred in the case before us for the foregoing reasons we hold that the decree did not effectively create or recognize mrs burton's right as an alternate_payee within the meaning of sec_414 to receive petitioner's qualified_plan benefits the directions in the decree to turn over the disputed part of the plan proceeds could only have been effectively addressed to petitioner who already had the proceeds and not to the plan_administrator as a consequence of this holding the total amount of the plan distribution to petitioner is taxable to him in having so held we do not reach the question of whether the decree clearly specifies facts as required by sec_414 or alters the amount form etc of the benefits as prohibited by sec_414 in 86_f3d_982 10th cir the court_of_appeals disagreed with our holding in 102_tc_61 that the domestic_relations_order in that case did not create or recognize the existence of an alternate payee's right or assign to an alternate_payee the right to receive employee plan benefits and did not satisfy the clearly specified facts requirement of sec_414 however in that case the disputed domestic_relations_order preceded the plan distribution which makes this case distinguishable from hawkins in a way that is fatal to petitioner's position the court_of_appeals in hawkins v commissioner f 3d pincite itself recognized a similar disabling distinction under the facts of 100_tc_521 in 100_tc_521 a consent judgment was entered by a state divorce court in order to partition the community_property of mr and mrs karem t c pincite the consent judgment provided that mrs karem was to receive an interest in her ex-husband's pension_plan but it stated the following condition she shall receive that interest pursuant to a qualified_domestic_relations_order to be prepared by robert louis karem until the qualified_domestic_relations_order is completed robert louis karem shall pay barbara wiechman karem her interest in the pension_plan immediately when he receives it id after being assessed a deficiency in his gross_income based on a lump-sum plan distribution paid to mrs karem mr karem filed a petition in the tax_court arguing that the consent judgment was a qdro the court rejected this argument noting that the consent judgment directs that a qdro be drafted the consent judgment itself is not a qdro id pincite the court_of_appeals went on to observe that there was thus no written order in existence at the time of the distribution that would satisfy the requirements of sec_414 hawkins v commissioner supra pincite on brief petitioner argues that he received the plan benefits as agent for mrs burton however since the decree did not qualify as a qdro the possibility raised by this argument becomes moot as noted above the parties stipulated that if the court holds that the total amount of the retirement accounts distribution is taxable to petitioner then petitioner is also liable for the additional tax under sec_72 consistent with this stipulation we so hold decision will be entered for respondent
